DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 6/3/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2018/0079187 to Satoh (of record).
Regarding claims 1-3 and 8-11, Satoh teaches a composition comprising a fluorine-containing polymer (“silicon-containing fluororesin” of ¶0018, 0019) containing a curable functional group (¶0022), and a pentamethylene diisocyanate-based curing agent (¶0050, 0051).
Per claims 2 and 3, Satoh teaches the limitations of claim 1. The fluorine-containing polymer containing a curable functional group comprises a polymeric unit based on a fluorine-containing monomer (¶0020) and a polymeric unit based on a curable functional-group containing monomer (¶0022), and the curable functional group-containing monomer is a hydroxyl group-containing monomer, a carboxyl group-containing monomer, or an amino group-containing monomer (¶0023-0025), and wherein the fluorine-containing monomer is tetrafluoroethylene, chlorotrifluoroethylene, or vinylidene fluoride. 
Per claim 8 and 9, Satoh teaches the limitations of claim 1. In an embodiment, the composition further comprises a colorant or a pigment (¶0071).
Per claims 10 and 11, Satoh teaches the limitations of claim 1. The composition is a coating film in an embodiment (Fig. 1, Abstract, ¶0012-0017). 

Claim(s) 1-3, 5, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011/096306A1 to Arai (machine translation relied upon herein).
Regarding claims 1-3, 5, and 8-11, Arai teaches a composition comprising a fluorine-containing polymer (“fluorine-based resin” of paragraph directly under “DESCRIPTION OF EMBODIMENTS” on p. 2 of translation, “fluororesin” described in “[Resin layer]” section on p. 3) containing a curable functional group (bottom of p. 3 of translation: “Examples of functional group that imparts curability to the fluoresin include a hydroxyl group, a carboxyl group, an amino group, a silyl group…”) and a pentamethylene diisocyanate-based curing agent (“[Crosslinking agent]” section on p. 6-7; middle of p. 6: “Examples of the diisocyanate used as a raw material for the aliphatic polyisocyanate include…polymethylene diisocyanate…”). 
Per claims 2 and 3, Arai teaches the limitations of claim 1. The fluorine-containing polymer containing a functional group comprises a polymeric unit based on a fluorine-containing monomer and a polymeric unit based on a curable functional group-containing monomer, and the curable functional group-containing monomer is a hydroxyl group-containing monomer, a carboxyl group-containing monomer, an amino group-containing monomer, wherein the fluorine-containing monomer is tetrafluoroethylene, chlorotrifluoroethylene, and vinylidene fluoride (middle of p. 4 of translation: 
“Examples of the fluororesin into which the curable functional group is introduced include a perfluoroolefin resin mainly composed of a perfluoroolefin unit from the viewpoint of a structural unit. Specific examples include a homopolymer of tetrafluoroethylene (TFE), a copolymer of TFE and hexafluoropropylene (HFP), perfluoro (alkyl vinyl ether) (PAVE), and the like, and further copolymerizable therewith. Examples thereof include copolymers with other monomers.
Examples of other copolymerizable monomers include vinyl acetate, vinyl propionate, vinyl butyrate, vinyl isobutyrate, vinyl pivalate, vinyl caproate, vinyl versatate, vinyl laurate, vinyl stearate, and cyclohexyl carboxylic acid. Carboxylic acid vinyl esters such as vinyl, vinyl benzoate, vinyl para-t-butylbenzoate, alkyl vinyl ethers such as methyl vinyl ether, ethyl vinyl ether, butyl vinyl ether, cyclohexyl vinyl ether, ethylene, propylene, n-butene, isobutene, etc. Fluorine-based monomers such as fluorine-based olefins, vinylidene fluoride (VdF), chlorotrifluoroethylene (CTFE), vinyl fluoride (VF), fluorovinyl ether, and the like. Not limited thereto.”). 
Per claim 5, Arai teaches the limitations of claim 1. The composition further comprises a melamine resin (Abstract).
Per claim 8, Arai teaches the limitations of claim 1. The composition further comprises a pigment (Abstract). 
Per claim 9, Arai teaches the limitations of claim 1. The composition further comprises an ultraviolet absorbent (an embodiment of the pigment absorbs ultraviolet rays; “[Coloring pigments]” on p. 4-5).
Per claims 10 and 11, Arai teaches the limitations of claim 1. The composition is a coating in an embodiment (middle p. 4 of the translation: “When the resin layer is formed by a coating method…”; bottom p. 4: “The method for forming the resin layer on the base film…”; [emphasis added]). 

Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107250306A to Satoh II.
Regarding claims 1-3 and 9-11, Satoh II teaches a composition comprising a fluorine-containing polymer (“silicon-containing fluorine resin” at bottom of p. 2 of translation and “(coating)” section on p. 3) containing a curable functional group (bottom of p. 3 of translation: “the monomer having a crosslinkable functional group, can be listed such as hydroxyl, carboxyl, amino…group of monomer”) and a pentamethylene diisocyanate-based curing agent (middle of p. 5: ”as the isocyanate cross-linking agent, can be listed: trimethylene diisocyanate, tetramethylene diisocyanate, hexamethylene diisocyanate (HDI), pentamethylene diisocyanate…”). 
Per claims 2 and 3, Satoh II teaches the limitations of claim 1. The fluorine-containing polymer containing a functional group comprises a polymeric unit based on a fluorine-containing monomer and a polymeric unit based on a curable functional group-containing monomer, and the curable functional group-containing monomer is a hydroxyl group-containing monomer, a carboxyl group-containing monomer, an amino group-containing monomer, wherein the fluorine-containing monomer is tetrafluoroethylene, chlorotrifluoroethylene, and vinylidene fluoride (bottom of p. 3 of translation: 
“As a fluorine-containing olefin olefin, preferably 2 to 4 carbon atoms of the olefin. In addition, the number of fluorine atom-containing fluoro olefin is preferably 1 to 8, more preferably 2 to 4. As a fluorine-containing olefin, specifically, can be listed a tetrafluoroethylene (TFE), trifluoroethylene, vinylidene fluoride (VDF), hexafluoropropylene (HFP), chlorotrifluoroethylene (CTFE), vinyl fluoride (VF), a perfluoro (alkyl or glycidyl vinyl ether) (PAVE), fluoroalkyl, and a polymerizable unsaturated group to an ether bond or an ester bond formed by connecting monomer. wherein, preferably tetrafluoroethylene (TFE), trifluoroethylene, vinylidene fluoride (VdF), hexafluoropropylene (HFP), chlorotrifluoroethylene (CTFE), vinyl fluoride (VF), more preferably tetrafluoroethylene (TFE), trifluoroethylene, vinylidene fluoride (VdF), particularly preferably tetrafluoroethylene (TFE), chlorotrifluoroethylene (CTFE). the fluorine-containing olefin can be 1 alone or can be used more than 2 kinds.
as the content of fluorine-containing olefin in the total monomers, preferably 15 to 85 mol %, more preferably 30 to 80 mol %.
as the monomer having a crosslinkable functional group, can be listed such as hydroxyl, carboxyl, amino, glycidyl, cyano, silyl, cyanate ester (cyanate) group of monomer, wherein, from the aspect of the curing property, preferably has a hydroxyl group, a cyano group, a silyl group, a carboxyl group-containing monomer, further preferably a hydroxyl group-containing monomer.”). 
Per claim 9, Satoh II teaches the limitations of claim 1. The composition further comprises an ultraviolet absorbent (bottom of p. 6 of translation).
Per claims 10 and 11, Satoh II teaches the limitations of claim 1. The composition is a coating film in an embodiment (see previously cited passages). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claim 1 above.
Regarding claim 4, Satoh teaches the limitations of claim 1. Satoh does not specifically teach that the composition further comprises a polyol compound, but does teach that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use more than one curing agent in the composition, wherein a suitable choice of the additional curing agent is a polyol compound (¶0051). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to claim 1 above.
Regarding claim 4, Arai teaches the limitations of claim 1. In an embodiment, the composition is in the form of a base film and adhesive layer (see previously cited passages, as well as “[Adhesive layer]” on p. 7 of the translation). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a polyol compound in the adhesive layer because it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  As such, the composition of modified-Arai further comprises a polyol compound. 
Regarding claim 6, Arai teaches the limitations of claim 1. The composition further comprises a melamine resin (Abstract). In an embodiment, the composition is in the form of a base film and adhesive layer (see previously cited passages, as well as “[Adhesive layer]” on p. 7 of the translation). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a polyol compound in the adhesive layer because it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  As such, the composition of modified-Arai further comprises a polyol compound and a melamine resin. 

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh II as applied to claim 1 above.
Regarding claim 4, Satoh II teaches the limitations of claim 1. Satoh does not specifically teach that the composition further comprises a polyol compound, but does teach that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use more than one curing agent in the composition, wherein a suitable choice of the additional curing agent is a polyol compound (middle of p. 5 of translation). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 7, Satoh II teaches the limitations of claim 1. Satoh teaches an embodiment of the composition comprises a catalyst as a crosslinking accelerator (middle of p. 6 of translation). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an acid catalyst as a crosslinking accelerator, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726